DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Korean Application No. KR10-2020-0019125, filed 02/17/2020, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-12 in the reply filed on 07/20/2022 is acknowledged. Therefore, Claims 1-3 are withdrawn and Claims 4-12 are pending examination as discussed below.

Claim Objections
Claim 11 is objected to because the phrasing “…of both-sided” is considered to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (CN-1827263-A) in view of Kobayashi (U.S. 2018/0193911), Fujiki (U.S. Patent No. 6,332,904), and Blume (U.S. Patent No. 7,070,166). 

Regarding Claim 4, Meng teaches a gear oil pump component comprising the elements in the amounts given below within Table I (page 2, line 9 and 15). Meng teaches a method of manufacturing the component using powdered metallurgy, including preparing a sintered body by compacting and sintering the composition (page 2, line 19). Meng teaches sizing the component from the sintered body by machining one side of the sintered body (page 2, line 17). Meng teaches these features result oil pump components having higher dimensional accuracy and shape position accuracy, 
However, Meng does not teach the method of manufacturing comprising preparing a composition comprising a first diffusion bonding powder, a second diffusion bonding powder, and a carbon powder. Meng does not teach the first diffusion bonding powder having a greater nickel content than a second diffusion powder. Furthermore, Meng does not teach the amount of austenite occupying less than 15% of a total area of the outer ring. 

Table I – The instant composition compared to the composition of Meng (CN-1827263-A).
Claims
CarbonWt %
NickelWt %
CopperWt %
MolybdenumWt %
IronWt %
Claim 4
0.5 - 0.7
2.9 - 3.8
1.3 - 1.7
0.4 - 0.6
Balance
Meng 
0.3 - 1.2
1.0 - 4.0
1.0 - 3.0
0.3 - 1.0
Balance

	

Kobayashi teaches a method for producing a mixed powder for powder metallurgy (abstract). Kobayashi teaches preparing a composition comprising a first diffusion bonding powder (e.g., an iron-based powder; paragraph [0045]). Kobayashi teaches a second diffusion bonding powder (e.g., a Mo-containing powder and/or a Cu-containing powder; paragraph [0045]). Kobayashi teaches a carbon powder (e.g., a graphite powder; paragraph [0047]). Kobayashi teaches that by diffusionally adhering Mo and Cu to the Fe-based powder beforehand (paragraph [0068]), it is possible to product sintered bodies having enhanced properties (paragraph [0096]).
However, with respect to the instant feature of “wherein the first diffusion bonding powder has a greater nickel (Ni) content than the second diffusion bonding powder” - Kobayashi teaches that nickel is both needed in order to obtain sintered bodies having strengths of 1000 MPa or more after heat treat, however, is unfavorable in terms of environmental responsiveness and recyclability (paragraphs [0025]-[0026]). 
Fujiki teaches a mixed powder metallurgical process (abstract). Fujiki teaches a first and second diffusion bonding powder mixtures (column 4, lines 30-38). Fujiki teaches a first diffusion bonding powder having a greater nickel content than the a second diffusion bonding powder (column 4, line 53 through column 5, line 18). Fujiki teaches that using a first powder with a greater nickel content allows for accelerated grain boundary sintering (column 5, line 1-5). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim with the concepts of Meng with the motivation of producing oil pump components having higher dimensional accuracy and shape position accuracy; the concepts of Kobayashi with the motivation of enhancing the properties of the sintered products; and the concepts of Fujiki with the motivation of accelerating the grain boundary sintering. 
With respect to the feature of “and austenite occupies less than 15% of a total area of the outer ring”, the examiner presents the following. Blume teaches a method and apparatus for producing a powdered metal inlay (abstract). Blume teaches the following within column 3, lines 32-52:

When a steel object is uniformly heated to a temperature slightly above its upper transformation temperature, all of the steel in the object assumes a face-centered cubic crystal lattice structure known as austenite. When the object is quenched below this temperature, other crystal lattice structures are possible. If quenched uniformly, the other crystal lattice structures tend to appear uniformly throughout the object. But if certain portions of the object are cooled at rates different from those applicable to other portions of the object, then the crystal lattice structure of the cooled object may be non-uniform.
Further, if steel is heated too far above its upper trans formation temperature before quenching, its grain structure may be unnecessarily coarsened, meaning that the steel will then be less tough and more brittle after quenching than it would have been if its maximum temperature had been closer to its upper transformation temperature. It is therefore important that heat treatments for a particular steel be applied uniformly when uniform results are desired, and it is further important that maximum temperatures not be so high as to adversely affect the steel's grain structure.

Furthermore, Blume teaches the following within column 4, lines 47-53:

Transitions between crystal structures that occur in association with quenching are not instantaneous, so the rate of cooling may be adjusted to favor development of more desirable crystal and/or grain structures with their corresponding beneficial material properties (e.g., tensile strength, hardness, ductility, toughness, etc.). 

Thus, it would appear that the amount of austenite within the total area of the outer ring is a results effective variable that one skilled in the art would choose based of the desired properties for such an area and product. One skilled in the art would readily appreciate and understand that the presence of austenite should be avoided for areas that require hardness or high strength, or areas that undergo operations such as machining thus causing retained austenite to transform to bainite or martensite which would affect the dimensional tolerances due to phase change. Thus, it would have been obvious to minimize the amount of austenite within the outer ring, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to produce an outer ring with little to no austenite by the reasoned expectation of avoiding unintentional phase changes, and increasing the strength or hardness. 
Regarding Claim 8, Meng teaches sintering being carried out for between 40-60 minutes at temperatures between 1100°C and 1180°C (page 2, bottom of page). 
Regarding Claim 9, Meng is relied upon for the reasons given above in addressing claim 4. However, Meng does not teach a sintering gas comprising nitrogen and hydrogen. 
Fujiki teaches a mixed powder metallurgical process (abstract). Fujiki teaches using a mixed atmosphere comprising 90% nitrogen and 10% hydrogen (column 9, line 64-66). While Fujiki does not explicitly teach why this atmosphere is idea, one of ordinary skill would readily appreciate and understand that this is due to the component parts of the powder mixture being easily oxidizable (e.g., any of the metals including and also the graphite). Thus, it would have been obvious to utilize a sintering gas comprising a majority of nitrogen and the remainder being hydrogen since this would alleviate any chance of oxidation occurring at the elevated sintering temperatures, and further Fujiki exemplifies this processing feature as being routine within the art. The examiner points out that “a person or ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” See MPEP 2144.03. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (CN-1827263-A) in view of Kobayashi (U.S. 2018/0193911), Fujiki (U.S. Patent No. 6,332,904), and Blume (U.S. Patent No. 7,070,166) as applied to claim 4 above, and further in view of Sato (JPH-02217401-A). 

Regarding Claim 5, Claim 6, and Claim 7, the examiner points out that while Meng teaches a gear oil pump component comprising the elements in the amounts given above within Table I (page 2, line 9 and 15), Meng nor any of the other applied references teach the individual first and second diffusion bonding powder compositions given within claims 5 and 6 or the ratio range given within claim 7. However, the examiner presents the following. 
Sato teaches a method for manufacturing an iron-based sintered member using multiple mixtures of nickel and copper (page 1, lines 1-3; page 2, lines 14-16). Sato teaches “Accordingly, if the mixing ratio of the powder is appropriately adjusted, it is possible to appropriated adjust and design the dimensional change over a wide range, and it is anticipated that the target sintered dimensions can be easily obtained” (page 2, lines 16-18). 
Thus, it would appear that adjusting the component amounts within the first and second diffusion bonding powders and the ratio of these powder to arrive at the final composition given within claim 4 is an optimizable variable known within the art as shown by Sato. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. Accordingly, one would have been motivated to optimize the powder recipes and ratio amounts for the first and second diffusion bonding powders of Meng in view of Kobayashi, Fujiki, and Blume as Sato teaches this leads dimensional control of the sintered part and the desired dimensions of a sintered object can be easily obtained. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (CN-1827263-A) in view of Kobayashi (U.S. 2018/0193911), Fujiki (U.S. Patent No. 6,332,904), and Blume (U.S. Patent No. 7,070,166) as applied to claim 4 above, and further in view of Takahashi (U.S. 2004/0040631). 

Regarding Claim 10, Claim 11, and Claim 12, Meng nor any of the other applied references used within the rejection of claim 4 teach ion nitriding. 
Takahashi teaches a piston ring having excellent resistance to scuffing (abstract). Takahashi teaches performing an ion nitriding treatment after the rough machining of a side surface, but before a second machining of both side surfaces, wherein the nitriding treatment is performed at a temperature of between 450°C to 600°C for between 1 and 20 hours (paragraph [0026]). Takahashi teaches these processing steps and order results in engine components having improved scuffing, cracking, and fatigue resistance (paragraph [0024]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meng in view of Kobayashi, Fujiki, and Blume with the concepts of Takahashi with the motivation of improving the resistance to scuffing, cracking, and fatigue. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735